Citation Nr: 1020256	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-30 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under 38 
U.S.C.A. Chapter 30 (Montgomery GI Bill benefits) after 
October 2, 2005.  




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from August 
29, 1975 to August 31, 1979 and from March 31, 1983 to April 
30, 1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
May 2007 and July 2008 administrative decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

Although the RO scheduled him for a Travel Board hearing in 
April 2010, the Veteran failed to report for the proceeding.  
He has not explained his absence or requested to reschedule 
the hearing.  Therefore, his hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  Ten years from the date of the Veteran's discharge from 
his last period of service (April 30, 1999) is May 1, 2009, 
which would have been the delimiting date if he had served 
continuously on active duty between January 1, 1977 and June 
30, 1985.  

2.  After the reduction of the 1307 days (3 years, 7 months 
and 30 days) that he was not on active duty from September 1, 
1979 to March 30, 1983, the proper delimiting date is October 
2, 2005.

3.  He had been enrolled in a graduate education program 
since September 2000.  The RO already incorrectly paid 
Chapter 30 educational benefits for his school attendance 
from July to September 2006.  The July 2008 administrative 
decision and July 2008 statement of the case both held he is 
not responsible for that overpayment of benefits as this was 
solely due to VA's administrative error.

4.  However, he is not also entitled to further educational 
benefits for his school attendance from March to June 2007 
and any school terms thereafter.  


CONCLUSION OF LAW

The Veteran was no longer entitled to educational assistance 
benefits provided by the Montgomery GI Bill as of October 2, 
2005.  38 U.S.C.A. §§ 3011, 3031 (West 2002 & Supp. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, since the Veteran's claim is being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA does not apply because the 
issue presented is solely of statutory and regulatory 
interpretation, and/or the claim is barred as a matter of law 
in that it cannot be substantiated.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran is essentially appealing for continuation of 
educational benefits beyond October 2, 2005.

Chapter 30 (Montgomery GI Bill educational assistance 
benefits) of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3036 (West 2002 & Supp. 2009).  VA will pay 
Chapter 30 educational assistance to an eligible Veteran 
while he is pursuing approved courses in a program of 
education.  38 C.F.R. § 21.7130 (2009).



A threshold requirement for Chapter 30 educational assistance 
is the completion of certain requisite service.  As 
applicable here, a Veteran is eligible for educational 
assistance benefits if he (1) was eligible for chapter 34 
benefits as of December 31, 1989; (2) was on active duty at 
any time during the period from October 19, 1984, through 
July 1, 1985; (3) continued on active duty without a break in 
service; and (4) after June 30, 1985, served at least three 
years of continuous active duty without a break in service.  
38 U.S.C.A. § 3011(a)(1)(B) (West 2002); 38 C.F.R. § 
21.7042(a) (2009).  The RO concedes the Veteran's underlying 
eligibility to Chapter 30 benefits, and the Board also finds 
he is indeed eligible.  The only issue left to resolve is 
whether the RO correctly determined the Veteran's delimiting 
date.  

Except as otherwise provided, these Chapter 30 benefits are 
to be used during a ten-year period beginning with the date 
of the Veteran's last discharge from service.  
38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2009).  For individuals whose eligibility for such benefits 
is based on the aforementioned 38 U.S.C.A. § 3011(a)(1)(B), 
the ten- year eligibility period is reduced by the amount of 
time that the Veteran was not serving on active duty during 
the period beginning January 1, 1977, and ending June 30, 
1985.  38 U.S.C.A. § 3031(e)(1) (West 2002); 38 C.F.R. § 
21.7050(b) (2009).

Here, the Veteran served on active duty in the military from 
August 29, 1975 to August 31, 1979 and from March 31, 1983 to 
April 30, 1999.  Thus, 10 years after his last discharge from 
active duty would have been May 1, 2009.  See 38 U.S.C.A. § 
3031(a); 38 C.F.R. § 21.7050(a).  In other words, the 
initial, unadjusted delimiting date for Chapter 30 benefits 
would be May 1, 2009, that is, had he served continuously on 
active duty between January 1, 1977 and June 30, 1985.  

But, the Veteran did not serve continuously throughout the 
crucial tolling/reduction period of January 1, 1977 to June 
30, 1985.  This affects the final determination for a 
delimiting date for Chapter 30 benefits.  In fact, the 
Veteran had a substantial break in his active service between 
September 1, 1979 to March 30, 1983.  This aggregates to 1307 
days that the Veteran was not on active duty during the 
reduction period.  38 U.S.C.A. § 3031(e)(1) (West 2002).  
Therefore, the initial date (May 1, 2009) must be reduced by 
the total break in service of 1307 days, which results in an 
adjusted date of October 2, 2005.  The Veteran's proper 
delimiting date is therefore October 2, 2005.  

The Veteran has been enrolled in a higher education program, 
apparently approved for Chapter 30 benefits, since September 
2000.  The RO incorrectly continued to pay educational 
assistance benefits for school attendance from July to 
September 2006.  The July 2008 administrative decision noted 
the overpayment to amount to $2,172.55.  Nonetheless, the RO 
held the Veteran is not responsible for this overpayment of 
benefits as this was solely due to VA's administrative error.  
So, there is no resulting issue of indebtedness or waiver of 
payment for the Board to also consider.  

The Veteran also finished graduate education during from 
March to June 2007, although the RO did not provide payments 
under Chapter 30 for that training.  The Board, in turn, 
finds that the Veteran's is not entitled to Chapter 30 
benefits beyond the proper delimiting date of October 2, 
2005.  So, the Veteran is not entitled to any further Chapter 
30 educational assistance benefits after October 2, 2005, 
including for the school term completed during March to June 
2007 and any school terms thereafter.  

The Board notes that VA regulations allow for an extension of 
the ten-year delimiting period upon a showing that the 
Veteran timely applied for the extension, and upon a showing 
that he was prevented from initiating or completing his 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the Veteran's willful misconduct.  
38 C.F.R. §§ 21.1033, 21.7051(a) (2009).  The regulations 
further state that it must be clearly established by medical 
evidence that a program of education was medically infeasible 
and VA will not consider a Veteran who was disabled for a 
period of thirty days or less as having been prevented from 
initiating or completing a chosen program unless the evidence 
establishes that the Veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  38 
C.F.R. § 21.7051(a)(2).

These provisions still do not allow the Veteran to extend his 
own delimiting date beyond October 2, 2005.  Indeed, he did 
not timely apply for an extension of his ten-year delimiting 
period.  38 C.F.R. §§ 21.1033, 21.7051(a).  There is no 
evidence or even contention that a physical or mental 
disability prevented the Veteran from initiating or 
completing an educational program during his Chapter 30 
delimiting period.  

The Board is sympathetic to the Veteran's arguments but, 
unfortunately, is unable to provide a legal remedy.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  
Since the Veteran's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied.  Sabonis, 6 Vet. App. 426.  


ORDER

The claim to educational assistance benefits under 38 
U.S.C.A. Chapter 30 (Montgomery GI Bill benefits) after 
October 2, 2005 is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


